DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.
Applicant’s arguments appear to address the issues raised in the non-final rejection 7/17/2020, particularly with respect to the recitation of Mirisch.  However, the previous office action was the Final Rejection filed 1/27/2021 which does not rely on Mirisch.  Therefore, Applicant’s arguments are moot as they do not apply to the Rejection of 1/27/2021.  
Applicant did not address the claim objections 1/27/2021 and therefore those objections are repeated herein.
Applicant submitted an amendment to the specification in response to the drawing objections 1/27/2021 that all reference numbers used in the drawing are lacking in the originally filed specification.  However, the amendments to the specification raise further issues and also do not include the use of all reference number in the drawings, as detailed in the drawing and specification objections, below.
Applicant did not address the drawing objections 1/27/2021 that the features of claims 3, 7 and 10 are not depicted and therefore those drawing objections are repeated herein.
.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In Paragraphs 11, 18 and 19, “ornamental wrap” is given the reference number 10, but there is no reference number 10 in the Figures.  
In Paragraph 13, “mesh opening” is given a reference number of 125.  However, there is no reference number 125 in the Figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
References numbers 210, 215, 220, 225, 230 and 235 are not used in the specification.
Reference number 117 is not used in the specification, although it appears to be what Applicant refers to as the light socket, as discussed in the specification objection to reference number 115, below.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the openings having elliptical, oval and circular shape (claim 3) and solar power source (claims 7 and 10) and the battery power source (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 7/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In Paragraph 12, the reference number 205 is used to refer to an entwined material.  However, element 205 does not appear to be entwined.  Therefore, the recitation of 205 as the entwined material is new matter.  Element 205 appears to be referring to the netting material of the mesh.
In Paragraph 16, the amendment adds reference number 300 to refer to power source.  However, as seen in Fig. 4, element 300 refers to a part of mesh 205.  Therefore, it appears that element 300 corresponds to flexible metal wire (Paragraph 13) and electrical conduction material (Paragraph 16) that carries current to the light sources from an undrawn power source, and not the power source itself.  As seen in Paragraph 16, the power source can be electrical, solar or a battery.  As the depiction of 300 does not appear to be solar or a battery, the originally specification would convey to one having ordinary skill in the art that the power source is not drawn in the Figures.  Therefore, the recitation of element 300 as the power source is new matter.
In Paragraphs 18 and 19, “ornamental light sockets” is given a reference number of 115.  As seen in Fig. 2, element 115 is referred to as “lights.”  As seen in Fig. 4, reference number 115 appears to refer to a light source or light source bulb rather than the socket itself.  Reference number 117 appears to be a light socket.  Therefore, the recitation of element 115 as a light socket is new matter.
In Paragraph 19, “bottom edge of” is given reference number 205.  However, as seen in Figs. 3 and 4, element 205 is not referring to the bottom edge, but to the mesh or mesh material.  As seen in Paragraph 12, the amended specification also has previously referred to 205 as the entwined material.  Therefore, the recitation of 205 as the “bottom edge of” is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities:
In Paragraph 4, line 1 change “a n improved” to - -an improved- -.
In Paragraph 9, “Christmas tree with extensions” does not accurately describe Fig. 3, as the Christmas tree is depicted.  The Examiner suggests - -A segmented mesh- -.
In Paragraph 10, “Christmas tree connections” does not accurately describe Fig. 4, as the Christmas tree is not depicted.  The Examiner suggests - -an exploded view of the Christmas tree wrap- -.
Appropriate correction is required.

	The amendments filed 7/27/2021 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Claim Objections
Claims 1, 3, 5 and 9 are objected to because of the following informalities:  
In claim 1, line 5, change “The web-like structure” to - -the web-like structure- -.
In claim 1, line 6, change “the horizontal sections interconnects” to - -the horizontal sections interconnect- -.
In claim 1, line 7, change “plurality of interconnecting points.” to - -plurality of interconnecting points;- -. 
In claim 3, line 2, change “plurality of opening” to - -plurality of openings- -.
In claim 5, change “the one or more ornamental bulbs is selected from” to - -the one or more ornamental bulbs is made of a material selected from- -.
In claim 9, line 6, change “the horizontal sections interconnects” to - -the horizontal sections interconnect- -.
In claim 9, line 7, change “plurality of interconnecting points.” to - -plurality of interconnecting points;- -. 
Appropriate correction is required.

EXAMINER’S NOTE:
Claims 1 and 9 are in improper form as it has strikethrough which are used to denote deletion from a previous claim, but those words were already deleted in the previous claims 12/2/2020.  The claims will be examined as presented.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “the plurality of openings can have combined multiples shapes selected from the group consisting of polygonal, elliptical, square, oval and circular.”
As discussed below, the scope of this limitation is unclear.  It appears that by “combined multiple shapes” may mean that when a two by two of adjacent openings is viewed, it would result in a combined total shape of the recited shapes.  However, this is not supported by the specification as originally filed.  
As seen in Applicant’s Specification Paragraph 13, each mesh opening can be polygonal, circular, oval, or elliptical or square in shape.  The Figs. 2-4 appear to depict the individual openings being rectangular/polygonal in shape.  The combination of individual mesh shape openings would not necessarily result in combined shapes other than polygonal (i.e. rectangular, which is depicted in the Figs. 2-4) and perhaps square (if all mesh shapes were square).  Therefore the scope of the plurality of openings can have combined multiples shapes including elliptical, oval and circular is not supported by the specification as originally filed. 
Claim 9, line 5 recites “horizontal sections and vertical sections” and line 8 recites “further comprising optical fibers.”  However, as seen in Applicant’s Paragraph 14 and 15, the optical fiber is the material of the web-like structure.  Therefore, the recitation of “further comprising” is new matter since the web-like structure is the optical fiber, including the horizontal sections or vertical sections.
Claim 10 is dependent on claim 9 and contains the same deficiencies.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the plurality of openings can have combined multiples shapes selected from the group consisting of polygonal, elliptical, square, oval and circular.”
It is not clear if Applicant is reciting the shape of the individual opening (which would be a duplicate and therefore double patenting issue with claim 3) OR the combination of multiple openings (which is a new matter issue as discussed above) OR some other meaning that “combined multiple shapes” confers.  
For the purposes of examination, the claim limitation will be examined as though it had scope of adjacent openings overall combine to form the recited shapes.
As seen above, claim 9 to include “further comprising optical fibers” is new matter.  It is unclear if this is merely an oversight and Applicant meant to recite that the web-like structure comprises optical fibers OR if Applicant intended the scope recited.  For the purposes of examination, the limitation will be examined as though it recited that the web-like structure comprises optical fibers.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer (USPN 3,096,943) in view of Sloane (USPN 3,676,275 A) and Johnson et al. (US PGPub 2004/0137172 A1), or alternatively in further view of Dorfman (USPN 5,213,519 A).
As to claim 1, Forrer discloses (Figs. 1-4) an ornamental wrap for a Christmas tree comprising: a web-like structure formed in a conical shape (Col. 2, line 71) with disconnecting opposing sides 12a, 12b; the web-like structure further comprises a plurality of openings (unlabeled, openings through which 26 protrudes as in Fig. 4) sufficient for the Christmas tree limbs to protrude therefrom (Col. 2, lines 55-63); the web-like structure 10 having horizontal sections 16 and vertical sections 12; the 

    PNG
    media_image1.png
    565
    418
    media_image1.png
    Greyscale
Forrer
Forrer is silent as to Applicant’s garland. 
Sloane teaches (Fig. 9) looping below the interconnection points is garland 30d that is permanently attached thereto (Col. 4, lines 22-25; Col. 3, lines 27-32); each end 

    PNG
    media_image2.png
    339
    296
    media_image2.png
    Greyscale
Sloane
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to attach garland directly to interconnecting points in order to decorate the tree in a time-saving manner, as taught by Sloane.
Forrer in view of Sloane is silent as to Applicant’s ornamental bulb.
Johnson et al. teaches (Fig. 3) attaching ornaments to garland 14 (Paragraph 18).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to attach one or more ornamental bulbs to the garland, as taught by Johnson et al., in order to provide for more decoration.
Furthermore, Forrer depicts sockets (unlabeled in Fig. 4).
Alternatively, Dorfman teaches (Figs. 1 and 3) including sockets 32.  


    PNG
    media_image3.png
    260
    158
    media_image3.png
    Greyscale
Dorfman
    PNG
    media_image4.png
    229
    388
    media_image4.png
    Greyscale
Dorfman
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include sockets at the interconnecting points, as taught by Dorfman, in order to allow for replacement of the lighting elements, as is well-known in the art.
	As to claim 2, Forrer is silent as to the exact dimensions of each of the plurality of openings.
	However, as seen in Fig. 4, the openings are sized to allow fit of the branches 26.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use openings with area of at least 2 inches by 2 inches since where the general conditions of a claim are disclosed in the prior art, it is generally not inventive to discover the optimum or workable ranges by routine experimentation and it is desired to allow the openings sufficient space for branches to pass therethrough.

	As to claim 4, Forrer teaches (Fig. 1) that the plurality of openings can have combined multiple shapes selected from the group consisting of polygonal, elliptical, square, oval, and circular (at least the shape formed by a 2x2 grid of openings is at least polygonal).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer in view of Sloane and Johnson et al., or alternatively in further view of Dorfman as applied to claim 1 above, and further in view of Lewis, Jr. (USPN 6,399,167 B1).
	As to claim 5, Forrer in view of Sloane and Johnson et al., or alternatively in further view of Dorfman teaches an ornamental bulb (Dorfman #16), but is silent as to the material of the ornamental bulb.
	Lewis, Jr. teaches (Fig. 1) including a plastic bulb 110 (Col. 2, lines 30-31).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the ornamental bulb a plastic ornamental bulb since the selection of from among suitable materials for their known suitable use is generally within the abilities of one having ordinary skill in the art.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer in view of Sloane and Johnson et al., or alternatively in further view of Dorfman as applied to claim 1 above, and further in view of McRae (US PGPub 2018/0100958 A1).
	As to claims 6 and 7, Forrer in view of Sloane and Johnson et al., or alternatively in further view of Dorfman teaches (Forrer Fig. 1 #22) including a plug connecting to an electrical outlet or source of electricity (Col. 2, lines 32-35), but does not explicitly recite Applicant’s claimed battery power source (claim 6) or solar power source (Claim 7).
	McRae teaches (Fig. 1) connecting plug 170 to a battery or a solar power source 175 (Paragraph 36).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the plug connect to a battery or a solar power source, which would allow various different types of producing power to power the light sources as taught by McRae, depending on the particular situation of the consumer.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer in view of Sloane and Johnson et al., or alternatively in further view of Dorfman as applied to claim 1 above, and further in view of Tsui (USPN 5,667,295 A).
	As to claim 8, Forrer is silent as to Applicant’s mutually detachable segments.
Sloane discloses wherein the web-like structure is provided as one piece 20a that attaches to itself (Fig. 3) or as two mutually detachable pieces 40 that attach to each other (Fig. 5), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the web-like structure as mutually detachable sections instead 
	While Sloane teaches detachable sections, the sections are not electrically wired.
	However, Tsui teaches (Fig. 3) the method of each section 10 being a modular section with a detachable connector 71 for electrically connecting to the next section (Col. 4, lines 45-51).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the electrical connection via detachable connector in order to allow wiring of the separate sections, as taught by Tsui, and also maintain attachabiility and detachability.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer in view of Sloane and Johnson et al. and Cutliff (USPN 6,764,195 B1), or alternatively in further view of Mount (USPN 6,152,576 A) and Dorfman.
As to claim 9, Forrer discloses (Figs. 1-4) an ornamental wrap for a Christmas tree comprising: a web-like structure formed in a conical shape (Col. 2, line 71) with disconnecting opposing sides 12a, 12b; the web-like structure further comprises a plurality of openings (unlabeled, openings through which 26 protrudes as in Fig. 4) sufficient for the Christmas tree limbs to protrude therefrom (Col. 2, lines 55-63); the web-like structure 10 having horizontal sections 16 and vertical sections 12; the horizontal sections 16 interconnects with the vertical sections 12 thereby forming a plurality of interconnecting points, the web-like structure 10 further comprising wiring 
Forrer is silent as to Applicant’s garland. 
Sloane teaches (Fig. 9) looping below the interconnection points is garland 30d that is permanently attached thereto (Col. 4, lines 22-25; Col. 3, lines 27-32); each end of the garland is directly attached to respective interconnecting points (Col. 4, lines 11-32) in order to decorate the tree in a time-saving manner (Col. 1, lines 31-56).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to attach garland directly to interconnecting points in order to decorate the tree in a time-saving manner, as taught by Sloane.
Forrer in view of Sloane is silent as to Applicant’s ornamental bulb.
Johnson et al. teaches (Fig. 3) attaching ornaments to garland 14 (Paragraph 18).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to attach one or more ornamental bulbs to the garland, as taught by Johnson et al., in order to provide for more decoration.
Forrer in view of Sloane and Johnson et al. teaches the web-like structure being formed of a combination non-conductive material and insulated wires (Col. 2, lines 28-32), but is silent as to the web-like structure comprising optical fibers.
Cutliff teaches (Fig. 2) making the web-like structure 18 from optical fiber (Col. 3, lines 46-47).

    PNG
    media_image5.png
    363
    382
    media_image5.png
    Greyscale
Cutliff
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the web-like structure comprising optical fibers since it is taught as suitable by Cutliff and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Mount teaches (Fig. 8) including wires 20 and loops of wire or tubular material to prevent entanglement (Col. 3, line 43-Col. 4, line 3).
Therefore, it would be obvious to one having ordinary skill in the art to include at least part of the netting as non-conductive material in order to prevent entanglement, as taught by Mount.  As discussed with respect to Cutliff, it is known to use optical fiber for the purposes of netting that is not required to be an electrical wire and therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the web-like structure comprising optical fibers since it is taught as suitable by 
Furthermore, Forrer depicts sockets (unlabeled in Fig. 4).
Alternatively, Dorfman teaches (Figs. 1 and 3) including sockets 32.  
The Examiner takes official notice that it is well-known for sockets to be provided to light emitting devices in order to allow for replacement of light bulbs without replacing the whole fixture. 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include sockets at the interconnecting points, as taught by Dorfman, in order to allow for replacement of the lighting elements, as is well-known in the art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrer in view of Sloane and Johnson et al. and Cutliff, or alternatively in further view of Mount and Dorfman as applied to claim 9 above, and further in view of McRae.
As to claims 10, Forrer in view of Sloane and Johnson et al. and Cutliff, or alternatively in further view of Mount and Dorfman teaches (Forrer Fig. 1 #22) including a plug connecting to an electrical outlet or source of electricity (Col. 2, lines 32-35), but does not explicitly recite Applicant’s claimed solar power source.
	McRae teaches (Fig. 1) connecting plug 170 to a solar power source 175 (Paragraph 36).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the plug connect to a solar power source, which would allow 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.Y.H/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875